            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

CRYSTAL RAINEY*                                               PLAINTIFF

v.                        No. 4:18-cv-267-DPM

MEDPARTNERS, INC.                                          DEFENDANT

                                 ORDER
      1.   This case is set for a bench trial on 10 February 2020. But the
Court must try another case that week, too. It will handle that case first.
We'll start the trial in this case at 10:30 a.m. on Thursday,
13 February 2020 in Courtroom lA. The Court appreciates the pre-trial
filings.
      2.    The parties must submit their final lists of witnesses and
exhibits to chambers by the close of business on Wednesday,
5 February 2020. A binder with courtesy copies of exhibits should be
submitted to chambers, too. Please use the Court's forms for both
exhibit and witness lists. If the parties plan to use electronic exhibits,
they should have paper copies available as a fall-back.




*The Court directs the Clerk to update the docket. This is no longer a
collective action.
So Ordered.

                             (I
              D.P. Marshall Jr.
              United States District Judge




              -2-
